United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3912
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Aaron Schwinn,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 20, 2008
                                Filed: March 25, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Aaron Schwinn pleaded guilty to conspiring to distribute 500 grams to one
kilogram of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(B) and 846, and
conspiring to distribute 150 pounds of marijuana, in violation of 21 U.S.C.
§§ 841(b)(1)(C) and 846. The district court1 sentenced him to 40 months in prison
and three years of supervised release. Schwinn appeals, challenging the denial of his
motion to withdraw his guilty plea and the denial of his motion to dismiss the
indictment, and arguing that he was thereby denied due process. We affirm.

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
        Following careful review, we conclude the district court did not abuse its
discretion by refusing to allow Schwinn to withdraw his plea. See United States v.
Wicker, 80 F.3d 263, 266 (8th Cir. 1996) (standard of review; court may grant motion
to withdraw guilty plea if defendant files such motion before sentencing and
establishes “fair and just reason” for withdrawing plea). The plea transcript shows
that Schwinn expressed satisfaction with his counsel and did not feel coerced, and that
he understood the nature of the charges against him, the possible penalties, and the
rights he was forfeiting, notwithstanding the findings reported in a psychiatric
evaluation submitted in support of Schwinn’s motion to withdraw. See United States
v. Bahena, 223 F.3d 797, 806-07 (8th Cir. 2000). In addition, Schwinn’s challenges
to the indictment were foreclosed by his guilty plea, see United States v. Vaughan, 13
F.3d 1186, 1187 (8th Cir. 1994), and we find no due process violation.

      Finally, to the extent Schwinn wishes to challenge his counsel’s effectiveness,
he must do so in a 28 U.S.C. § 2255 proceeding where the record may be adequately
developed. See United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998).

      The judgment of the district court is affirmed.
                     ______________________________




                                          -2-